Case 6:06-cr-00022-ACC-LRH Document 101 Filed 11/17/20 Page 1 of 2 PageID 315




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                      CASE NO: 6:06-cr-22-Orl-22LRH

JASON E. MADOW


                                            ORDER

        This cause comes before the Court on Defendant Jason E. Madow’s Motion for Hearing

and to Transfer to the Northern District of Georgia (Doc. 100). Defendant pleaded guilty

pursuant to a plea agreement to one count of conspiracy to commit wire fraud, in violation of 18

U.S.C. § 371. (Docs. 12, 26). He was sentenced on May 19, 2006 to a term of 41 months’

imprisonment and 3 years of supervised release, and was ordered to pay restitution in the amount

of $34,744,511.00. (Doc. 42). Judgment was entered accordingly that same day. (Doc. 47). With

respect to restitution, the Judgment provides that upon release from custody, the Defendant will

make payments of $100.00 per month “until such time as the Court is notified by [the defendant],

the victim, or the government that there has been a material change in [the Defendant’s] ability

to pay.” (Id. at 5).

        On November 10, 2020, the United States filed a Wage Garnishment Application, in

which the United States represents that the Defendant, who is no longer in custody, now earns

approximately $4,375.00 per month, which the United States contends represents a material

change in the Defendant’s ability to pay. (Doc. 96). The United States therefore requests a wage

garnishment be issued to the Defendant’s employer. (Id.). Defendant has repeatedly attacked the

restitution portion of his Judgment on several occasions, without success. (See Docs. 67-69, 75,

82, 85-86, 88, 89, 94).
Case 6:06-cr-00022-ACC-LRH Document 101 Filed 11/17/20 Page 2 of 2 PageID 316




       On November 13, 2020, Magistrate Judge Hoffman entered an Order requiring the United

States to file a response by December 1, 2020 to the portion of the Defendant’s Motion (Doc. 98)

seeking to quash a writ of garnishment related to restitution, and to preclude all future subpoenas

without prior court approval. (Doc. 99).

       Based on the foregoing, it is ordered as follows:

       1. The United States shall file a response on or before December 1, 2020 to Defendant’s

           Motion for Hearing and to Transfer to the Northern District of Georgia (Doc. 100).

           The response may be combined with the response to Doc. 98.

       DONE and ORDERED in Chambers, Orlando, Florida on November 17, 2020.




Copies furnished to:

Counsel of Record
Magistrate Judge
United States Marshals Service
United States Probation Office
United States Pretrial Services
